APPLICATION FOR REHEARING.
The petition for a rehearing herein must be denied. Counsel for respondent insists that it is necessary that the lien statement should show upon its face all the facts which entitle the appellant to a lien, and that, inasmuch as the statement filed by it fails to disclose facts which show that it has a lien upon the equitable interest of the respondent in the property, no lien was obtained by the filing of such statement. We are unable to find anything in our statute which sustains this contention of respondent’s counsel. He confounds two entirely distinct questions. When one who claims a mechanic’s lien is seeking to establish such lien upon a trial, he must prove all the facts which are necessary to bring him within the category of persons entitled to such a lien. But whether he has taken the necessary steps to transmute the inchoate right to a lien into an absolute legal incumbrance on the property is to be settled by reference to that provision of the statute which prescribes the acts to be done to accomplish this result. Having complied with such provision of the law, he has secured a lien, provided the other facts exist which bring him within the class of persons entitled to such a lien. The mechanic’s lien law in force when the statement was filed by the appellant did not in terms or by implication require appellant to set forth therein all the facts necessary to give it a lien on the equitable interest of respondent in the property. On the contrary, it merely provided that the claimant should file “a just and true account of the demand due him, after allowing all credits, and containing a correct description of the property to be charged *54with said lien, and verified by his affidavit.” We have no power to add anything to this statute, as legislation is not our province.
The Minnesota cases cited by counsel for respondent arose under a statute radically different from ours. These cases [ are founded on the construction placed by the court on § 18 of Ch. 90 of the Minnesota statutes of 1878. That section, by setting forth a form to be used by the claimant in making out and filing his notice, was held by the court to require that all the facts necessary to show the claimant’s right to a lien should be embraced therein. Clark v. Schatz, 24 Minn. 304; Rugg v. Hoover, 28 Minn. 407, 10 N. W. Rep. 473; Keller v. Houlihan, 32 Minn. 488, 21 N. W. Rep. 729; Anderson v. Knudsen, 33 Minn. 172, 22 N. W. Rep. 302; Dya v. Forbes, 34 Minn. 17, 24 N. W. Rep. 309; Merriman v. Bartlett, 34 Minn. 525, 26 N. W. Rep. 728; McGlauflin v. Beeden, (Minn.) 43 N. W. Rep. 86. That the peculiar holding of the Minnesota Supreme Court is based upon section 18, heretofore referred to, is apparent from the decisions in Clark v. Schatz, and Keller v. Houlihan, supra. In Clark v. Schatz, the court, after referring to sections 1, 7, and 18, said: “The three sections we have referred to, taken together, show that the statutes intend that the record made by the claimant of the lien, and which is to operate as a lien, shall show prima facie that the party is entitled to the lien which he claims.” In Keller v. Houlihan, Judge Mitchell says: “The question of the sufficiency of a statement for a lien is one that is to be determined entirely by what the statute required. In the present case, in order to a full understanding of our statute respecting mechanic’s liens, a brief reference to its history may be necessary. Prior to 1874 the statute (Ch. 40, St. 1866) gave no lien except to those who performed labor or furnished material under a contract with the owner or his agent. Section 7 of this chapter provided for filing with the register of deeds a written account of the items of labor or material, verified by the oath of the party, and, in case the contract was written, accompanied by the contract or a copy. But this section nowhere specifies what this affidavit *55should contain. This was provided for by section 18, which gave a form which might be used ‘under this chapter,’ which among other things, required an allegation that the labor was performed or the material furnished under and by virtue of a contract between the claimant and the owner. An examination of this form will show that it required a statement (in brief, and not with the fullness, perhaps, required in a pleading) of every fact necessary to entitle the party to the lien which he claimed, including that of a contract with the owner. The record made by the claimant must disclose prima facie a valid lien. This court has so construed it, and held that the form given in the statute, although it may be varied to suit the circumstances, must, in all matters of substance, be followed.” There was, in fact, no room for construction as to the meaning of the Minnesota statutes, as the form of notice set forth in section 18, contained statement of all the facts necessary to show that- the claimant had a right to a lien. That section was subsequently repealed, and the law was thereafter very nearly assimilated to the statute involved in this case. Under this new statute, the Supreme Court of Minnesota held that a prima facie right to a lien need not be shown by the statement, and the earlier decisions were distinguished on the ground that they rested upon the explicit provisions of a statute requiring a claimant to set forth in the document filed all facts necessary to make out a prima facie case. Hurlbert v. Basket Works, (Minn.) 49 N. W. Rep. 521. In this case the court said: “The sufficiency of the lien statement is questioned, for the reasons — First, that it is not alleged therein that the materials and machinery were furnished by virtue of a contract with the owner of the property, or at his instance. * * * We deem the first of these objections to be not well founded, because the statute prescribes what should be set forth in the lien statement; and this does not embrace a statement that the furnishing of labor or material was by virtue of a contract with, or at the instance of, the owner of the property. Our former decisions, among which are Clark v. Schatz, 24 Minn. 300, *56and Keller v. Houlihan, 32 Minn. 486, 21 N. W. Rep. 729, holding that such a statement was necessary, were based upon the express requirement of the statute then in force.” That the Minnesota statute under, which this decision was rendered is practically the same as the mechanic’s lien law involved in this case is evident from a comparison of the two statutes. See 2 St. Minn. 1891, § 4306. Other decisions are in harmony with our view. Post v. Milles, (N. M.) 34 Pac. 586; Lumber Co. v. Gottschalk, (Cal.) 22 Pac. Rep. 860; Hauptman v. Catlin, 20 N. Y. 247; Osborn v. Logus, (Or.) 42 Pac. Rep. 997. Indeed, we do not regard the question as debatable, and it is therefore a matter of little importance whether there is authority for or against our decision on this point.
It is claimed that the description of the land in the notice was not correct, and that, therefore, the notice is insufficient. The land was described as ‘‘Lots 2 and 4, Block 58, Budge & Eshelman’s First Addition to the City of Grand Forks.” As a matter of fact, the correct description of the land on which the building was erected is “Lots 2 and 4, Block 58, Budge & Eshelman’s Addition to the City of Grand Forks.” It is undisputed, however, there is no Budge & Eshelman’s First Addition to Grand Forks City, but only a single addition, known as “Budge & Eshelman’s Addition.” Therefore the description in the notice did not accurately describe any other piece of property, and as it did accurately describe the property in question, with the simple addition of the word “First,” the description was sufficient.
Since the decision in Howe v. Smith, 6 N. D. 432, 71 N. W. Rep. 552, the question whether the description was sufficient under the facts in this case is not open to debate in this court. It is also insisted that until the clerk of court has complied with the provisions of § 5477, Comp. Laws, no lien is established. This is not the law. The claimant obtains his lien by making and filing the statement mentioned in section 5470. Whether the clerk makes or omits to make the abstract required by section 5477 has no effect upon the lien which has already been acquired, *57although it is possible that innocent purchasers and incumbrancers might be in a better position than the owner of- the land with respect to such lien should the clerk fail to comply with the provisions of that section. That point however, is not involved in the case at bar. In support of our view, see Smith v. Headley, (Minn.) 23 N. W. Rep. 550.
We are unable to find any evidence in the case to justify the conclusion that $200 of the money paid by the contractor, Friel, to the appellant, was money paid to him by the respondent. It follows that the appellant was under no obligation to apply such payment to the account against Friel for the lumber furnished for the building he erected for the respondent. Neither party having made any application of this payment, the law applies it to the older item of the account of the appellant against Friel, he being indebted to appellant at the time of such payment for other lumber purchased and used by him in the construction of other buildings. After making such application, and after applying upon the proper account other payments made directly to appellant by the owner of another building erected by Friel (such money being paid on Friel’s order upon such owner in favor of appellant,) we find that the balance due, and for which appellant is entitled to a mechanic’s lien, in the sum of $551.78, with interest thereon since December 13, 1892, instead of the sum of $567.57. Whether the court should have rendered a decree adjudging that the rights of the defendant Griffith and the Union National Bank in the property are subject to the plaintiff’s lien is a question in which the respondent, the Congregation of the Children of Israel, has no interest. Besides, the defendants Griffith and the Union National Bank have made default, and have thereby confessed the allegations of the complaint that their interests in the property are subordinate to the appellant’s mechanic’s lien. This court is therefore bound to render the decree against them prayed for, and which they, by their silence, admit should be pronounced against them. The application for *58a rehearing is denied, and the judgment is modified as to the amount as indicated in this additional opinion.
(73 N. W. Rep. 203.)
All concur.